IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
OF NORTH CAROLINA

IN RE: PROCEDURES FOR THE FILING, SERVICE, AND MANAGEMENT OF

FILED
HIGHLY SENSITIVE DOCUMENTS. ASHEVILLE, N.C.

STANDING ORDER NO. 3:21 MC 5 MAR 04 2021

U.S. DISTRICT COURT
W. DIST. OF N.C.

In response to recent disclosures of widespread breaches of both private sector
and government computer systems, the Judicial Conference of the United States
Courts has directed all federal courts to issue security procedures to protect materials
that contain highly sensitive information (“highly sensitive documents” or “HSDs”).

IT IS HEREBY ORDERED that, effective as of the date of this Order and until
such time as the Court orders otherwise, the filing of documents containing highly
sensitive information or HSDs shall be subject to the procedures and requirements
set forth below. This Standing Order supersedes any and all inconsistent provisions
in existing local rules or other standing orders of this Court.

IT IS ORDERED:

1. There is good cause, pursuant to Fed. R. Civ. P. 5(d)(3)(A) and Fed. R.
Crim. P. 49(b)(3)(A), to permit parties to file certain documents which
contain highly sensitive information outside of the Court's electronic
filing system.

2. The following provisions apply, effective immediately, to all documents
containing highly sensitive information filed after the promulgation of
this Standing Order. They do not affect procedures for all documents
containing information routinely filed under seal or restricted access
pursuant to this court’s local rules LCvR 6.1 and LCrR 55.1.

3. Documents containing highly sensitive information (HSDs) for purposes
of this Order are documents that include sensitive information likely
to be of interest to the intelligence service of a hostile foreign
government and the use or disclosure of which could cause significant
harm, or by their disclosure present an extraordinary situation that
could reasonably be expected to cause grave damage or injury beyond
that which is ordinarily protected by way of sealing such documents.

Case 3:21-mc-00005-MR Document1 Filed 03/04/21 Page 1 of 4
Very few documents filed under seal in federal court contain such

information. Nevertheless, the Court anticipates that documents

containing such information may involve the following areas and might

be filed in cases involving:

National security;
Foreign or domestic sovereign interests;
Cybersecurity issues;

Ongoing law enforcement investigations of an extraordinary nature;
Foreign intelligence-gathering operations;

Foreign targets or witnesses;

Information whose disclosure would risk the safety of public officials
or the integrity of governmental operations;

Non-public intellectual property (including trade secrets) whose
disclosure would benefit a hostile foreign government;

The reputational interests of the United States.

Documents containing highly sensitive information will not generally

include the following:

Presentence and pretrial reports and objections, pretrial release
reports, and pleadings related to such reports;

Pleadings indicative of cooperation in criminal cases;

Sealed indictments, criminal complaints, arrest warrants, or
petitions for action on conditions of release;

Grand jury proceedings;

Social Security records;

Medical, mental health, or rehabilitation records;
Administrative records in immigration cases;

Attorney discipline proceedings;

Juvenile proceedings;

Documents containing personal or financial information;
Education records;

Proprietary business information not of interest to a foreign
government;

Documents subject to a routine protective order in a civil case; and

Ordinary sealed filings in civil cases.

- 2 -
Case 3:21-mc-00005-MR Document1 Filed 03/04/21 Page 2 of 4
It is the primary responsibility of a filing party to determine if a
document to be filed constitutes an HSD.

a. Ifthe filing party determines that it is an HSD, the filing party shall
electronically file a "Notice of Filing a Highly Sensitive Document,"
and contemporaneously as possible with this “Notice” provide the
original to the Clerk's Office in hard copy plus:

i. Two copies of a printed copy of the filed “Notice of Filing of a
Highly Sensitive Document”;

un. Two copies of a separate statement explaining or supporting the
basis for the filing party's conclusion that the filing is highly
sensitive;

ii. Original and TWO copies of the sensitive document or
documents.

b. In the extremely unusual case in which highly sensitive documents
may be too voluminous to readily provide in hard copy, or if the filing
cannot be reduced to hard copy, the filing party may contact an
assigned judge's chambers to discuss how the documents may be
submitted.

c. If the “Notice of Filing a Highly Sensitive Document” cannot be
electronically filed, (e.g., in a sealed case), the filing party may
present to the Clerk its hard copy and two copies of the “Notice” for
initial filing along with its supporting documentation above.

The “Notice of Filing of a Highly Sensitive Document” shall include proof
of service on all parties.

No motions are required to be filed requesting the Court to treat any
document(s) as HSDs. Upon filing of the “Notice of Filing a Highly
Sensitive Document” the documents shall be deemed containing highly
sensitive information by the court and the Clerk shall process the
documents as such. Such designation and treatment shall continue until
such time as the Court orders otherwise.

The filing party shall, for documents that must be served on opposing
parties, effect service using one of the non-electronic methods of service
provided by Fed. R. Civ. P. 5 or Fed. R. Crim. P. 49.

~ 3 ~
Case 3:21-mc-00005-MR Document1 Filed 03/04/21 Page 3 of 4
10.

11.

12.

13.

The Clerk's Office shall file-stamp the hard-copy submission and, unless
otherwise directed by the Court, keep the highly sensitive document or
documents in its secure custody and control in a non-electronic system.

The Court, on its own motion or upon the motion of any party, may
determine that any document filed as an HSD is not properly classified
as such, whereupon the Court shall order that such document be filed
electronically in the Court’s CM/ECF system, and if appropriate that
such filing be under seal.

The parties’ responsibility for determining whether a document is highly
sensitive does not preclude the Court from determining on its own that
a document is highly sensitive and should be removed from the Court's
electronic filing system and retained non-electronically.

While a party may request the court to remove images previously filed
in CM/ECF as those documents would now meet the requirements of a
document containing highly sensitive information, removing files from
the local court’s database does NOT remove images of those documents
on numerous back-up files on various servers around the country, so
complete removal of any previously filed documents from all the
judiciary’s servers is not possible.

Any questions about how a highly sensitive document should be filed
may be directed to an assigned judge's chambers or contact the Clerk’s
Office in any location.

Dated this 24 of February 2021.

FOR THE COURT:

As SA.

Maryn Reidingez—~ J
f

Chief U.S. District Judge

= 4 -
Case 3:21-mc-00005-MR Document1 Filed 03/04/21 Page 4 of 4
